Citation Nr: 1012182	
Decision Date: 04/01/10    Archive Date: 04/14/10

DOCKET NO.  07-24 672	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
the Republic of the Philippines


THE ISSUES

1.  Whether the Regional Office (RO) committed clear and 
unmistakable error (CUE) in a January 2, 2003 rating 
determination denying service connection for interstitial 
lung disease.  

2.  Whether the RO committed CUE in a September 13, 1994 
rating determination denying service connection for a low 
back disorder.  

3.  Whether the RO committed CUE in a June 29, 1971 rating 
determination by assigning a noncompensable disability 
evaluation for shell fragment wounds to the left thumb and 
left ankle.  

4.  Entitlement to an initial compensable disability 
evaluation for Hepatitis C.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARINGS ON APPEAL

Appellant and K. J. 


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The Veteran had active service from November 1968 to June 
1970, August 1974 to June 1975, and from May 1976 to 
September 1993.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from April 2006 and June 2007 rating 
determinations of the Department of Veterans Affairs (VA) 
Regional Office (RO) located in Manila, the Republic of the 
Philippines.

In the April 2006 rating determination, the RO addressed the 
three CUE claims on appeal.  In the June 2007 rating 
determination, the RO granted service connection for 
Hepatitis C and assigned a noncompensable disability 
evaluation.  Thereafter, the Veteran perfected all the 
issues for appeal.  

The Veteran appeared at a hearing before a local hearing 
officer at the RO in September 2007 and at a hearing at the 
RO before the undersigned Veterans Law Judge in July 2008.  
Copies of both transcripts are of record.  




FINDINGS OF FACT

1.  In January 2003, the RO did not address the September 
2002 VA medical opinion indicating that the Veteran's 
interstitial lung disease was related to his period of 
military service.  This was an outcome determinative error.

2.  The rating decision of September 1994, denying service 
connection for a low back disorder did not incorrectly apply 
the applicable statutory and regulatory provisions existing 
at the time, such that the outcome of the claim would have 
been manifestly different but for the error.

3.  The RO's unappealed October 1971 rating action, which 
assigned noncompensable ratings for residuals of fragment 
wounds to the left thumb and left ankle did not involve an 
error of fact or law, that when called to the attention of 
later reviewers compels the conclusion that but for the 
error, the result would have been manifestly different.

4.  Throughout the rating period on appeal, the Veteran's 
hepatitis C was productive of daily symptoms of fatigue, 
intermittent malaise, intermittent right upper quadrant 
pain, and intermittent anorexia, with occasional nausea and 
vomiting.


CONCLUSIONS OF LAW

1.  The January 2003 rating decision, which denied service 
connection for interstitial lung disease contained CUE.  
38 U.S.C.A. § 5109A (West 2002 & Supp. 2009); 38 C.F.R. 
§ 3.105(a) (2009).

2.  The September 1994 rating decision denying service 
connection for a low back disorder not contain CUE.  
38 U.S.C.A. § 7105; 38 C.F.R. § 3.105(a).

3.  The RO's October 1971 rating action, which assigned 
noncompensable rating for residuals of shell fragment wounds 
to the left thumb and left ankle, was not clearly and 
unmistakably erroneous.  38 U.S.C.A. § 7105; 38 C.F.R. 
§ 3.105(a).

4.  Resolving all reasonable doubt in favor of the Veteran, 
the criteria for a 10 percent disability evaluation, but no 
more, for hepatitis C have been met for the entire appeal 
period.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.114, 
Diagnostic Code 7345, 7354 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


Duty to Assist and Notify

As a preliminary matter, the Board finds that the VCAA is 
not applicable to the CUE issues.  The United States Court 
of Appeals for Veterans' Claims (Court) has held that the 
VCAA does not apply to CUE actions.  See Livesay v. 
Principi, 15 Vet. App. 165 (2001)(en banc) (holding VCAA 
does not apply to Board CUE motions); Baldwin v. Principi, 
15 Vet. App. 302 (2001) (holding VCAA does not apply to RO 
CUE claims).  The general underpinning for the holding that 
the VCAA does not apply to CUE claims is that regulations 
and numerous legal precedents establish that a review for 
CUE is only upon the evidence of record at the time the 
decision was entered (with exceptions not applicable in this 
matter).  See Fugo v. Brown, 6 Vet. App. 40, 43 (1993); 
Pierce v. Principi, 240 F.3d 1348 (Fed. Cir. 2001) 
(affirming the Court's interpretation of 38 U.S.C. § 5109A 
that RO CUE must be based upon the evidence of record at the 
time of the decision).

As it relates to the issue of a higher initial evaluation 
for hepatitis C, the VCAA and implementing regulations 
impose obligations on VA to provide claimants with notice 
and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2009); 38 C.F.R §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2009).

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) and that the claimant is expected to provide.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

For claims pending before VA on or after May 30, 2008, 
38 C.F.R. § 3.159 has been amended to eliminate the 
requirement that VA request that a claimant submit any 
evidence in his or her possession that might substantiate 
the claim.  73 Fed. Reg. 23,353 (Apr. 30, 2008).

The Court has also held that that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service 
connection claim.  Those five elements include: 1) Veteran 
status; 2) existence of a disability; 3) a connection 
between the Veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran's status has been substantiated.  The courts 
have held that once service connection is granted the claim 
is substantiated, additional VCAA notice is not required; 
and any defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).

All available treatment records have been obtained.  No 
other relevant records have been identified.  The Veteran 
was also afforded several VA examinations.  At the time of 
the VA examinations, the Veteran's history and as well as 
the necessary findings to properly rate the Veteran's 
disabilities were set forth in the examination reports.  As 
such, the VA examinations performed in conjunction with the 
Veteran's claim are deemed to be adequate to properly decide 
the Veteran's current appeal.  Based upon the foregoing, no 
further action is necessary to assist the Veteran in 
substantiating the claim.




CUE

Previous determinations that are final and binding, 
including decisions of service connection and other matters 
will be accepted as correct in the absence of CUE.  Where 
evidence establishes such error, the prior rating decision 
will be reversed or amended.  For the purpose of authorizing 
benefits, the rating or other adjudicatory decision which 
constitutes a reversal of a prior decision on the grounds of 
CUE has the same effect as if the corrected decision had 
been made on the date of the reversed decision.  38 C.F.R. 
§ 3.105(a).

CUE is a very specific and rare kind of "error."  It is the 
kind of error, of fact or of law, that when called to the 
attention of later reviewers compels the conclusion, to 
which reasonable minds could not differ, that the result 
would have been manifestly different but for the error.  
Simply to claim CUE on the basis that previous adjudications 
had improperly weighed and evaluated the evidence can never 
rise to the stringent definition of CUE.  Similarly, neither 
can broad-brush allegations of "failure to follow the 
regulations" or "failure to give due process," or any other 
general, nonspecific claim of "error."  Fugo v. Brown, 6 
Vet. App. 40, 43-44 (1993).  In addition, failure to address 
a specific regulatory provision involves harmless error 
unless the outcome would have been manifestly different.  
Id. at 44.

The Court has held that there is a three-pronged test to 
determine whether CUE is present in a prior determination: 
(1) "[e]ither the correct facts, as they were known at the 
time, were not before the adjudicator (i.e., more than a 
simple disagreement as to how the facts were weighed or 
evaluated) or the statutory or regulatory provisions extant 
at the time were incorrectly applied, " (2) the error must 
be "undebatable" and of the sort "which, had it not been 
made, would have manifestly changed the outcome at the time 
it was made," and (3) a determination that there was CUE 
must be based on the record and law that existed at the time 
of the prior adjudication in question.  Damrel v. Brown, 6 
Vet. App. 242, 245 (1994) (quoting Russell v. Principi, 3 
Vet. App. 310, 313-14 (1992) (en banc).

The United States Court of Appeals for the Federal Circuit 
has held that in order to be CUE, the error must be of a 
type that is outcome determinative.  Glover v. West, 185 
F.3d 1328 (Fed. Cir. 1999).

As an initial step a claimant asserting clear and 
unmistakable error must specify the error.  It is not enough 
to merely assert that there was clear and unmistakable 
error, to make broad-brush allegations of such error, or to 
assert that the evidence was improperly weighed and 
evaluated.  Rather, the claim must be raised with some 
degree of specificity.  Fugo v. Brown, 6 Vet. App. 40, 43-44 
(1993).

A breach of a duty to assist cannot constitute CUE and 
"grave procedural error" does not render a decision of VA 
non-final.  Cook v. Principi, 318 F. 3d 1334 (Fed. Cir. 
2002), overruling Hayre v. West, 188 F.3d 1327 (Fed. Cir. 
1999).  A CUE claim is an attack on a prior judgment that 
asserts an incorrect application of law or fact, and an 
incomplete record, factually correct in all other respects, 
is not CUE.  Caffrey v. Brown, 6 Vet. App. 377, 383 (1994)


Interstitial Lung Disease

The January 2003 rating determination denied service 
connection for interstitial lung disease on the basis that 
there was no evidence that the condition was incurred while 
the Veteran was in the military.  The RO noted that while 
there was evidence that the Veteran served in the Infantry 
in the Republic of Vietnam and may have been exposed to 
heavy metal, there was no definitive evidence that the 
condition the Veteran had was attributable to this 
particular exposure.  The RO indicated that the Veteran's 
service treatment records included x-ray findings showing 
pleural thickening in May 1993 but noted that a June 1993 x-
ray showed that the condition had largely resolved from the 
previous x-ray, as what was suspected that was seen was a 
Morgangni's hernia.  

The RO also noted that the private evidence that the Veteran 
presented included a high resolution CT scan done in 2000 
which showed a lot of pulmonary abnormalities that previous 
x-rays did not show.  It indicated that the Veteran's 
private physician diagnosed tobacco induced chronic 
obstructive pulmonary disease, while a diagnosis of 
interstitial lung disease was also given, with this 
condition related to the Veteran's former occupation in the 
Army.  The RO also observed that records received from the 
University of Arkansas for Medical Sciences Medical Center 
suggested the possibility of heavy metal exposure associated 
with lung disease, with recommendation of detailed 
environmental/occupational history.

The RO noted that while it did not discount the Veteran's 
former occupation, it failed to see a link between the 
condition manifested by pleural thickening and the presently 
found interstitial disease.  The RO further noted that the 
December 2002 VA physician's opinion pointed out that what 
was seen in the X-ray was not enough to explain the very 
restrictive ventilatory defect that he now had.  The RO 
indicated that although the findings from the private 
physicians were more definitive in stating that the Veteran 
had interstitial lung disease, these findings only 
manifested in 2000, which was already several years after 
the military service.  

The RO further noted that the VA physician was also of the 
opinion that the current condition was secondary to his 
exposure to heavy metal; however, she stated that it was not 
possible to pinpoint the particular inhalant or chemical 
which caused his condition.  

The Veteran maintains that there was adequate evidence of 
record to support the claim of service connection at the 
time of the prior rating determination.  He specifically 
noted that a VA physician who performed a VA examination on 
the Veteran in September 2002 stated that his lung disorder 
was related to his period of service.  

The pertinent regulations relevant to service connection for 
the issue on appeal are the same today as they were in 2003.  
Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  This may 
be shown by affirmative evidence showing inception or 
aggravation during service or through statutory 
presumptions.  Id.  Service connection may also be granted 
for any disease diagnosed after discharge, when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

In addressing the Veteran's claim of service connection for 
interstitial lung disease in January 2003, the RO did not 
address the September 2002 VA examination report findings 
that were contained in the claims folder when the previous 
decision was made.  In the September 2002 report, the 
examiner indicated that the claims folder had been made 
available and had been reviewed.  The examiner noted that 
the Veteran was claiming a lung condition secondary to heavy 
metal exposure.  The Veteran stated that he had spent his 
entire military career in the infantry and that he was 
exposed to noxious fumes, smoke in the firing range, 
weapons, artillery, explosives, and tanks.  Following a 
comprehensive examination, a diagnosis of restrictive lung 
disease (interstitial lung disease) was rendered.  The 
examiner indicated that the Veteran's present lung condition 
(restrictive lung disease) was secondary to his exposure to 
explosions, toxic inhalants, fumes, and gunpowder during his 
military service.  

This information, which was available for review at the time 
of the prior denial, when taken into account with the 
October 2000 pulmonary functions test results showing 
interstitial lung disease most likely idiopathic or related 
to his previous occupation, and the December 2002 report, 
which indicated that while it was not possible to pinpoint 
the particular inhalants and chemicals which caused the lung 
condition, the Veteran was indeed exposed to a number of 
irritants, demonstrate that the evidence overwhelmingly 
supported a grant of service connection for interstitial 
lung disease in January 2003.  

On review, the January 2003 rating decision, while noting 
the September 2002 VA examination had taken place in the 
"evidence" section of the rating decision, did not address 
the September 2002 opinion.  There is no indication that the 
opinion was considered or that based on a weighing of 
evidence, the RO determined it was not probative or entitled 
to sufficient weight.  Failure to consider this evidence 
violates the requirement that the decision be based on all 
evidence of record.

The record does not contain medical evidence supporting the 
RO's January 2003 finding that the Veteran's interstitial 
lung disease was not related to his period of service.  
Rather, the medical evidence indicates that the Veteran's 
interstitial lung disease was caused by his military 
service.  At the time of the January 2003 decision, the 
competent medical evidence of record was in support of the 
claim and failure to consider this evidence was outcome 
determinative.  Thus, the Board finds that the denial of 
service connection was clearly and unmistakably erroneous.  
See Bouton v. Peake, 23 Vet. App. 70 (2008) (noting that the 
RO's denial of the existence of medical documents evidencing 
depression secondary to service-connected disability and its 
failure to follow the regulation requiring that it base its 
determination on all evidence of record, was an error 
sufficient to satisfy the first CUE requirement; and that 
because all relevant evidence supported the claim, the RO's 
failure to correctly apply the law is the sort of error that 
manifestly changed the outcome).


Back Disorder

The RO denied service connection for a low back disorder in 
September 1994.  In denying service connection, the RO noted 
that at the time of his separation from service, the Veteran 
indicated that when he stood for more than a couple of 
minutes on a hard floor, he had low back pain.  It observed 
that physical examination did not indicate any low back 
impairment.  The RO stated that the available records did 
not show any evidence of low back trauma, low back strain, 
complaints of low back pain or strain, or any type of 
treatment for a low back disability.  In the absence of 
medical records documenting treatment for a low back 
disability, the claim for service connection had to be 
denied.  

The Veteran maintains that the RO committed CUE on the basis 
that it did not consider evidence of facet syndrome 
contained in the service treatment records when making the 
prior determination and also that the RO failed to assist 
him by not scheduling him for a VA examination in 
conjunction with his claim.  

The Veteran indicated that given the in-service finding of 
facet syndrome there was a duty to provide the Veteran with 
a VA examination in conjunction with the claim for service 
connection for a low back disorder in 1993.  However, any 
breach by VA of its duty-to-assist obligation cannot form a 
basis for a claim of CUE because such a breach creates only 
an incomplete record, rather than an incorrect one.  Caffrey 
v. Brown, 6 Vet. App. 377, 383-384 (1994).

As to the argument that the finding of facet syndrome during 
service provides the basis for the granting of service 
connection for a low back disorder, the Board notes that no 
further findings of low back problems were noted in the 
service treatment records that were available at the time of 
the prior denial.  Moreover, as noted by the RO, normal 
findings for the spine and lower extremities were reported 
at the time of the Veteran's service separation examination.  
There was also no evidence of record linking any back 
disorder to the Veteran's period of service at the time of 
the prior denial.  

While the appellant did present evidence, such evidence was 
reviewed, discussed, and, ultimately, refuted by the RO as 
not being supported by the most probative medical evidence 
of record.  Failure to find otherwise by the RO is not 
"undebatable" error.  The decision to deny service 
connection was supported.  If a decision is factually 
supported, it cannot be clearly and unmistakably erroneous.

The Board appreciates that the Veteran does not agree with 
conclusions reached in the September 1994 RO decision; 
however, the Court has consistently stressed the rigorous 
nature of the concept of CUE; "clear and unmistakable error 
is an administrative failure to apply the correct statutory 
and regulatory provisions to the correct and relevant facts; 
it is not mere misinterpretation of facts. "  Oppenheimer v. 
Derwinski, 1 Vet. App. 370, 372 (1991).

In view of the foregoing, the Board determines that the 
September 1994 rating determination was not an "undebatable" 
error.  Russell, 3 Vet. App. at 313 (defining CUE as an 
error that is "undebatable," in that "reasonable minds could 
only conclude that the original decision was fatally 
flawed").  As the September 1994 rating decision was 
supported by the evidence and law then of record, it was not 
the product of CUE.  As evidenced above, there was a 
reasonable basis for the denial.


Shell Fragment Wound Residuals of the Left Thumb and Left 
Ankle

In October 1971, scars were rated in accordance with 
38 C.F.R. § 4.118, Diagnostic Codes 7803, 7804, and 7805.  
Under those codes, a 10 percent evaluation was warranted for 
scars which were poorly nourished, with repeated ulceration 
or which were painful and tender on objective demonstration.  
DC 7805 also rated scars based upon limitation of the 
affected part.  

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule), 38 C.F.R. 
Part 4 (1971).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating. Otherwise the lower rating 
will be assigned.  38 C.F.R. § 4.7 (1971).

Disabilities due to residuals of muscle injuries will be 
evaluated pursuant to 38 C.F.R. §§ 4.55, 4.56, according to 
muscle groups and based on recognition of slight, moderate, 
moderately severe and severe muscle impairment.  38 C.F.R. 
§ 4.54 (1971).

Muscle injuries in the same anatomical segment, or affecting 
the movements of a single joint, will not be combined, but 
instead, the rating for the major group affected will be 
elevated from moderate to moderately severe, or from 
moderately severe to severe, according to the severity of 
the aggregate impairment of function of the extremity.  With 
definite limitation of the arc of motion, the rating for 
injuries of muscles affecting motion within the remaining 
may be combined but not to exceed ankylosis at 
"intermediate" angle.  38 C.F.R. § 4.55(a), (c) (1971).

38 C.F.R. § 4.56, was as follows:

(a) Slight (insignificant) disability of muscles.

Type of injury.  Simple wound of muscle without debridement, 
infection or effects of laceration.  History and complaint.  
Service department record of wound of slight severity or 
relatively brief treatment and return to duty.  Healing with 
good functional results. No consistent complaint of cardinal 
symptoms of muscle injury or painful residuals.

Objective findings.  Minimum scar; slight, if any, evidence 
of fascial defect or of atrophy or of impaired tonus.  No 
significant impairment of function and no retained metallic 
fragments.

(b) Moderate disability of muscles.

Type of injury. Through and through or deep penetrating 
wounds of relatively short track by single bullet or small 
shell or shrapnel fragment are to be considered as of at 
least moderate degree.  Absence of explosive effect of high 
velocity missile and of residuals of debridement or of 
prolonged infection.

History and complaint.  Service department record or other 
sufficient evidence of hospitalization in service for 
treatment of wound.  Record in the file of consistent 
complaint on record from first examination forward, of one 
or more of the cardinal symptoms of muscle wounds 
particularly fatigue and fatigue-pain after moderate use, 
affecting the particular functions controlled by injured 
muscles.

Objective findings.  Entrance and (if present) exit scars 
linear or relatively small and so situated as to indicate 
relatively short track of missile through muscle tissue; 
signs of moderate loss of deep fascia or muscle substance or 
impairment of muscle tonus, and of definite weakness or 
fatigue in comparative tests.  (In such tests the rule that 
with strong efforts, antagonistic muscles relax is to be 
applied to insure validity of tests.)

(c) Moderately severe disability of muscles.

Type of injury.  Through and through or deep penetrating 
wound by high velocity missile of small size or large 
missile of low velocity, with debridement or with prolonged 
infection or with sloughing of soft parts, intermuscular 
cicatrization.

History and complaint.  Service department record or other 
sufficient evidence showing hospitalization for a prolonged 
period in service for treatment of wound of severe grade.  
Record in the file of consistent complaint of cardinal 
symptoms of muscle wounds.  Evidence of unemployability 
because of inability to keep up with work requirements is to 
be considered, if present.

Objective findings. Entrance and (if present) exit scars 
relatively large and so situated as to indicate track of 
missile through important muscle groups. Indications on 
palpation of moderate loss of deep fascia, or moderate loss 
of muscle substance or moderate loss of normal firm 
resistance of muscles compared with sound side.  Tests of 
strength and endurance of muscle groups involved (compared 
with sound side) give positive evidence of marked or 
moderately severe loss.

(d) Severe disability of muscles.

Type of injury.  Through and through or deep penetrating 
wound due to high velocity missile, or large or multiple low 
velocity missiles, or explosive effect of high velocity 
missile, or shattering bone fracture with extensive 
debridement or prolonged infection and sloughing of soft 
parts, intermuscular binding and cicatrization.

History and complaint.  As under moderately severe 
(paragraph (c) of this section), in aggravated form.

Objective findings. Extensive ragged, depressed, and 
adherent scars of skin so situated as to indicate wide 
damage to muscle groups in track of missile.  X-ray may show 
minute multiple scattered foreign bodies indicating spread 
of intermuscular trauma and explosive effect of missile.  
Palpation shows moderate or extensive loss of deep fascia or 
of muscle substance.  Soft or flabby muscles in wound area.  
Muscles do not swell and harden normally in contraction.  
Tests of strength or endurance compared with the sound side 
or of coordinated movements show positive evidence of severe 
impairment of function.  In electrical tests, reaction of 
degeneration is not present but a diminished excitability to 
faradic current compared with the sound side may be present.  
Visible or measured atrophy may or may not be present.  
Adaptive contraction of opposing group of muscles, if 
present, indicates severity.  Adhesion of scar to one of the 
long bones, scapula, pelvic bones, sacrum or vertebrae, with 
epithelial sealing over the bone without true skin covering, 
in an area where bone is normally protected by muscle, 
indicates the severe type.  Atrophy of muscle groups not 
included in the track of the missile, particularly of the 
trapezius and serratus in wounds in the shoulder girdle 
(traumatic muscular dystrophy), and induration and atrophy 
of an entire muscle following simple piercing by a 
projectile (progressive sclerosing myositis), may be 
included in the severe group if there is sufficient evidence 
of severe disability.

38 C.F.R. § 4.56 (1971).

A compound comminuted fracture with muscle damage from the 
missile, establishes severe muscle injury, and there may be 
additional disability from malunion of bone, ankylosis, etc.  
The location of foreign bodies may establish the extent of 
penetration and consequent damage.  It may not be too 
readily assumed that only one muscle, or group of muscles is 
damaged.  A through and through injury, with muscle damage, 
is always at least a moderate injury, for each group of 
muscles damages.  This section is to be taken as 
establishing entitlement to a rating of severe grade when 
there is history of compound comminuted fracture and 
definite muscle or tendon damage from the missile.  There 
are locations, as in the wrist or over the tibia, where 
muscle damage might be minimal or damage to tendons repaired 
by suture, and in such cases requirements for severe ratings 
are not necessarily met.  38 C.F.R. § 4.72.

Under 38 C.F.R. § 4.47 entitled "Effect of Missiles" it was 
noted that through and through wounds and other wounds of 
the deeper structures almost invariably destroy parts of 
muscle groups and bring about intermuscular fusion and 
binding by cicatrical tissue and adherence of muscle sheath.  
Thus, the muscles no longer work smoothly but pull against 
fascial planes and other muscle with which they are fused, 
so that delicate, coordinated movements are interfered with 
and there is loss of strength.  After prolonged exertion the 
stresses and strains due to these disarrangements bring 
about fatigue and pain, thus interfering with the function 
of the part.  

The Veteran maintains that with regard to his left ankle, a 
more thorough VA examination would have resulted in a 
finding of a metallic fragment in the foot which would have 
allowed for a 10 percent disability evaluation under DC 5310 
due to the evidence of shrapnel in the wound area.  DC 5310 
pertains to impairment of Muscle Group X.

Under 38 C.F.R. § 4.73, DC 5310, Muscle Group X governed 
movements of the forefoot and toes and propulsion thrust in 
walking.  The muscles of Muscle Group X were divided into 
two groups, the plantar and the dorsal muscles.

The muscles of the plantar aspect of the foot consist of (1) 
Flexor digitorum brevis; (2) abductor hallucis; (3) abductor 
digiti minimi. (4) quadratus plantae; (5) lumbricales; (6) 
flexor hallucis brevis; (7) adductor hallucis; (8) flexor 
digiti minimi brevis; (9) dorsal and plantar interossei.  
Other important plantar structures are the plantar 
aponeurosis, long plantar and calcaneonavicular ligaments, 
tendon of posterior tibial, peroneus longus, and long 
flexors of the great and little toes.  Slight disability of 
the plantar muscles of Muscle Group X warrants a 
noncompensable (i.e., 0 percent) rating; moderate muscle 
disability of the plantar muscles of Muscle Group X warrants 
a 10 percent rating; moderately severe muscle disability of 
the plantar muscle of Muscle Group X warrants a 20 percent 
rating; and severe muscle disability warrants a 30 percent 
rating.

The muscles of the dorsal aspect of the foot consist of (1) 
the extensor hallucis brevis and (2) the extensor digitorium 
brevis.  Other important dorsal structures are the cruciate, 
crural, deltoid, and other ligaments, as well as the tendons 
of long extensors of the toes and peronei muscles.  Slight 
disability of the dorsal muscles of Muscle Group X warrants 
a noncompensable (i.e., 0 percent) rating; moderate muscle 
disability as well as moderately severe muscle disability of 
the dorsal muscles of Muscle Group X warrants a 10 percent 
rating; and severe muscle disability warrants a 20 percent 
rating.

A Note following the DC 5310 indicated that a minimum rating 
for through and through wound of the foot was 10 percent.  

As it relates to his left thumb, the Veteran again maintains 
that a more thorough examination would have resulted in a 10 
percent disability under DC 5308.  

Diagnostic Code 5308 provides the rating criteria for 
evaluation of injuries of Muscle Group VIII.  Muscle Group 
VIII comprises the muscles arising mainly from the external 
condyle of the humerus.  The functions of these muscles 
include extension of the wrist, fingers, and thumb, and 
abduction of the thumb. Under this diagnostic code, a 
noncompensable disability evaluation is assigned if the 
impairment is slight, while a 10 percent rating is warranted 
if impairment of this muscle group is moderate; a 20 percent 
rating is warranted if impairment of this muscle group is 
moderately severe or severe for the minor hand while a 30 
percent is warranted for severe impairment of the major 
hand.  

In conjunction with his initial request for service 
connection, the Veteran was afforded a VA examination in 
August 1971.  At that time, the Veteran reported that while 
in Vietnam in June 1969, he received a small superficial 
shrapnel wound to his left thumb and the inner surface of 
his left ankle.  He stated that the wounds were really of no 
consequence.  Physical examination performed at that time 
revealed a minor superficial scar on the radial side of the 
distal phalanx of the thumb of no clinical significance.  
The wound was linear and measured not more than 3/8" in 
length and was well hidden, with no damage to underlying 
structure and no residuals.  Examination of the left medial 
malleolus revealed a small discolored 2 mm. area, which the 
Veteran indicated was due to the shrapnel wound.  It was 
indicated that the wound had to be extremely superficial 
with no penetration of the skin into the subdermal area.  
There was full range of motion for all extremities.  The 
feet were noted to be functional.  

An X-ray of the left thumb revealed no particular bony 
change or abnormality, while X-rays of the lower left leg, 
ankle, and foot revealed a metallic density projected over 
the talus on the outer aspect of the foot, with no bony 
changes.  

Diagnoses of scars, minor, left thumb and medial malleolus, 
the only residuals of superficial shrapnel wounds of no 
significance, and retained metallic foreign body of the left 
foot, were rendered.  

With regard to the left thumb, the evidence reveals that the 
Veteran had no findings of pain or limitation of motion with 
regard to the scar.  There was also no damage to the 
underlying tissue.  There were also no findings of shrapnel 
in the area on X-ray.  Thus, the criteria for a compensable 
disability evaluation were not met under the codes governing 
scars, DCs 7802-7805.  There was also no evidence of through 
and through wounds or any demonstration of injuries to 
Muscle Group 5308 which would be more than slight in nature, 
warranting no more than a noncompensable disability 
evaluation.  Finally, range of motion for the hand at that 
time was reported as normal, demonstrating no ankylosis, as 
would be required for a compensable disability evaluation 
for the thumb under DC 5224.  

With regard to the Veteran's claim that a 10 percent 
disability evaluation was warranted based upon the retained 
metallic foreign body in the foot, the Board observes that 
the Note following DC 5310 states that the minimum rating 
for through and through wounds of the foot is 10 percent.  
Although the Veteran was noted to have a retained metallic 
foreign body in his foot, the objective medical evidence did 
not show destruction of parts of muscle groups which brought 
about intermuscular fusion and binding by cicatrical tissue 
and adherence of muscle sheath.  There was also no 
demonstration that the muscles no longer worked smoothly or 
pulled against fascial planes and other muscle with which 
they were fused, so that delicate, coordinated movements 
were interfered with, and there was no loss of strength.  
There were also no findings that after prolonged exertion 
the stresses and strains due to these disarrangements 
brought about fatigue and pain, interfering with the 
function of the part.  Such were the definitive signs of a 
through and through or deep penetrating muscle injury as 
defined in 38 C.F.R. § 4.47.  As such, reasonable minds 
could differ as to whether the findings of shrapnel in the 
foot constituted a through and through muscle injury, 
requiring a 10 percent disability evaluation.  

There were also no findings of pain or limitation of 
function with regard to the scar and no evidence of damage 
to the underlying tissue.  Thus, the criteria for a 
compensable disability evaluation were not met under the 
codes governing scars.  DCs 7802-7805.

The Board appreciates that the Veteran does not agree with 
conclusions reached in the October 1971 RO decision; 
however, the Court has consistently stressed the rigorous 
nature of the concept of CUE; "clear and unmistakable error 
is an administrative failure to apply the correct statutory 
and regulatory provisions to the correct and relevant facts; 
it is not mere misinterpretation of facts. "  Oppenheimer v. 
Derwinski, 1 Vet. App. 370, 372 (1991).

In view of the foregoing, the Board determines that the 
October 1971 rating determination was not an "undebatable" 
error.  Russell, 3 Vet. App. at 313 (defining CUE as an 
error that is "undebatable," in that "reasonable minds could 
only conclude that the original decision was fatally 
flawed").  As the October 1971 rating decision was supported 
by the evidence and law then of record, it was not the 
product of CUE.  As evidenced above, there was a reasonable 
basis for the denial.


Hepatitis C

Disability evaluations are determined by the application of 
the Schedule for Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity 
resulting from a service-connected disability.  38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 38 C.F.R. § 4.7.

Where, as in the instant case, the appeal arises from the 
original assignment of a disability evaluation following an 
award of service connection, the severity of the disability 
at issue is to be considered during the entire period from 
the initial assignment of the disability rating to the 
present time.  See Fenderson v. West, 12 Vet. App. 119 
(1999).

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified. Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the Veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).

Diagnostic Code 7345 concerns chronic liver disease without 
cirrhosis (including hepatitis B, chronic active hepatitis, 
autoimmune hepatitis, hemochromatosis, drug-induced 
hepatitis, etc., but excluding bile duct disorders and 
hepatitis C).  Diagnostic Code 7354 addresses hepatitis C 
(or non-A, non-B hepatitis) with serologic evidence of 
hepatitis C infection and the signs and symptoms due to 
hepatitis C infection contained in the rating criteria.

Under Diagnostic Code 7345 Chronic liver disease that is 
nonsymptomatic is rated noncompensably (0 percent) 
disabling.

Chronic liver disease with intermittent fatigue, malaise, 
and anorexia, or; incapacitating episodes (with symptoms 
such as fatigue, malaise, nausea, vomiting, anorexia, 
arthralgia, and right upper quadrant pain) having a total 
duration of at least one week, but less than two weeks, 
during the past 12- month period, is rated 10 percent 
disabling.

Chronic liver disease with daily fatigue, malaise, and 
anorexia (without weight loss or hepatomegaly), requiring 
dietary restriction or continuous medication, or; 
incapacitating episodes (with symptoms such as fatigue, 
malaise, nausea, vomiting, anorexia, arthralgia, and right 
upper quadrant pain) having a total duration of at least two 
weeks, but less than four weeks, during the past 12-month 
period, is rated 20 percent disabling.

Chronic liver disease with daily fatigue, malaise, and 
anorexia, with minor weight loss and hepatomegaly, or; 
incapacitating episodes (with symptoms such as fatigue, 
malaise, nausea, vomiting, anorexia, arthralgia, and right 
upper quadrant pain) having a total duration of at least 
four weeks, but less than six weeks, during the past 12-
month period, is rated 40 percent disabling.

Chronic liver disease with daily fatigue, malaise, and 
anorexia, with substantial weight loss (or other indication 
of malnutrition), and hepatomegaly, or; incapacitating 
episodes (with symptoms such as fatigue, malaise, nausea, 
vomiting, anorexia, arthralgia, and right upper quadrant 
pain) having a total duration of at least six weeks during 
the past 12- month period, but not occurring constantly, is 
rated 60 percent disabling.

Chronic liver disease with near-constant debilitating 
symptoms (such as fatigue, malaise, nausea, vomiting, 
anorexia, arthralgia, and right upper quadrant pain), is 
rated 100 percent disabling.  38 C.F.R. § 4.114.

Note (1) to Diagnostic Code 7345 provides that sequelae, 
such as cirrhosis or malignancy of the liver, is to be rated 
under an appropriate diagnostic code, but not to use the 
same signs and symptoms as the basis for rating under 
Diagnostic Code 7354 and under a diagnostic code for 
sequelae.  (See 38 C.F.R. § 4.14).

Note (2) provides that, for purposes of rating conditions 
under Diagnostic Code 7345, "incapacitating episode" means a 
period of acute signs and symptoms severe enough to require 
bed rest and treatment by a physician.

Note (3) provides that hepatitis B infection must be 
confirmed by serologic testing in order to rate it under 
Diagnostic Code 7345.  38 C.F.R. § 4.114.

DC 7354 concerns hepatitis C.  A zero percent rating is 
given for nonsymptomatic Hepatitis C.

A 10 percent evaluation is warranted where the condition is 
productive of intermittent fatigue, malaise, and anorexia, 
or incapacitating episodes (with symptoms such as fatigue, 
malaise, nausea, vomiting, anorexia, arthralgia, and right 
upper quadrant pain) having a total duration of at least one 
week, but less than two weeks, during the past 12-month 
period.  

A 20 percent evaluation is warranted where there is daily 
fatigue, malaise, and anorexia (without weight loss or 
hepatomegaly), requiring dietary restriction or continuous 
medication, or incapacitating episodes (with symptoms such 
as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, 
and right upper quadrant pain) having a total duration of at 
least two weeks, but less than four weeks, during the past 
12-month period. 

Daily fatigue, malaise, and anorexia, with minor weight loss 
and hepatomegaly, or; incapacitating episodes (with symptoms 
such as fatigue, malaise, nausea, vomiting, anorexia, 
arthralgia, and right upper quadrant pain) having a total 
duration of at least four weeks, but less than six weeks, 
during the past 12-month period warrants a 40 percent 
rating.

Daily fatigue, malaise, and anorexia, with substantial 
weight loss (or other indication of malnutrition), and 
hepatomegaly, or; incapacitating episodes (with symptoms 
such as fatigue, malaise, nausea, vomiting, anorexia, 
arthralgia, and right upper quadrant pain) having a total 
duration of at least six weeks during the past 12- month 
period, but not occurring constantly warrants a 60 percent 
rating. 

Near-constant debilitating symptoms (such as fatigue, 
malaise, nausea, vomiting, anorexia, arthralgia, and right 
upper quadrant pain) warrant a 100 percent rating.  

Under Note (1): Evaluate sequelae, such as cirrhosis or 
malignancy of the liver, under an appropriate diagnostic 
code, but do not use the same signs and symptoms as the 
basis for evaluation under DC 7354 and under a diagnostic 
code for sequelae.  

Note (2) under Diagnostic Code 7354 defines an 
"incapacitating episode" as "a period of acute signs and 
symptoms severe enough to require bed rest and treatment by 
a physician." 

Further, the term "substantial weight loss" means a loss of 
greater than 20 percent of the individual's baseline weight, 
sustained for three months or longer; and the term "minor 
weight loss" means a weight loss of 10 to 20 percent of the 
individual's baseline weight, sustained for three months or 
longer.  38 C.F.R. § 4.112 (2009).

At the time of an April 2007 VA examination, the Veteran was 
noted to not be receiving any treatment for his hepatitis C.  
As to chronic liver disease, the examiner indicated that the 
Veteran had not had any incapacitating episodes in the past 
12 months.  The Veteran was noted to have daily symptoms of 
fatigue, intermittent malaise, intermittent right upper 
quadrant pain, and intermittent anorexia.  He did not have 
nausea, vomiting, or weight loss.  

Physical examination revealed no weight changes or 
malnutrition.  There was also no evidence of portal 
hypertension.  Abdominal examination was normal.  Other 
signs of liver disease included palmar erythema.  

A diagnosis of hepatitis C mild diffuse parenchymal changes 
with no significant effects on occupation was rendered.  

At the time of his September 2007 hearing, the Veteran 
indicated that a higher evaluation was warranted as he had 
findings of daily fatigue, and intermittent findings of 
malaise, anorexia, and right upper quadrant pain.  

At the time of his July 2008 hearing, the Veteran testified 
that he had an elevated electro pattern.  The Veteran also 
reported having constant fatigue, a lackadaisical attitude 
most of the time, a general lack of motivation and 
difficulty concentrating.  The Veteran indicated that he was 
not receiving treatment for his Hepatitis C.  He also noted 
having some abdominal tenderness.  

At the time of an April 2009 VA examination, the Veteran 
noted having intermittent fatigue, malaise, and nausea.  He 
also reported vomiting three times per week.  The Veteran 
also had intermittent right upper quadrant pain.  There was 
no weight loss.  

Physical examination revealed no evidence of malnutrition.  
The abdominal examination was normal as was the liver size.  
There was no evidence of ascites and liver consistency was 
normal.  There was abdominal tenderness in the right upper 
quadrant on deep palpation.  There was no evidence of portal 
hypertension or any other signs of liver disease.  The 
Veteran was noted to be unemployed due to age or duration of 
work.  A diagnosis of Hepatitis C, normal sized liver with 
diffuse parenchymal changes by ultrasound and elevated liver 
enzymes was rendered.  The examiner stated that this had 
significant effects on his usual occupation, due to lack of 
stamina, weakness, or fatigue.  It had a mild impact on 
chores, shopping, exercise, and traveling.  It had a 
moderate impact on recreation.  It had no impact on feeding, 
bathing, grooming, dressing, or toileting.  The examiner 
indicated that the overall effect was mild to moderate on 
usual daily activities.  

Considering these rating criteria in relation to the 
relevant evidence of record, the Board finds that a 10 
percent rating is most appropriate for the entire rating 
period on appeal.  38 C.F.R. § 4.7.  The objective medical 
evidence of record indicates that the Veteran's hepatitis C 
has caused daily symptoms of fatigue, intermittent malaise, 
intermittent right upper quadrant pain, and intermittent 
anorexia, with occasional nausea and vomiting. 

The criteria for a 20 percent disability evaluation have not 
been met at anytime as the Veteran has not been shown to 
have daily fatigue, malaise, and anorexia (without weight 
loss or hepatomegaly), requiring dietary restriction or 
continuous medication, or incapacitating episodes (with 
symptoms such as fatigue, malaise, nausea, vomiting, 
anorexia, arthralgia, and right upper quadrant pain) having 
a total duration of at least two weeks, but less than four 
weeks, during any 12-month period.

The Board is also aware of the Veteran's own assertions as 
to the severity of his hepatitis C; however, these 
contentions do not support his claim.  As a general matter, 
lay statements are considered to be competent evidence when 
describing the features or symptoms of an injury or illness.  
See Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  The 
Veteran himself, as a layperson, is not competent to provide 
an opinion requiring medical knowledge or a clinical 
examination by a medical professional, such as an opinion 
addressing whether a service-connected disability satisfies 
diagnostic criteria.  See Bostain v. West, 11 Vet. App. 124, 
127 (1998) citing Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge").

Despite the Veteran's testimony as to the observable 
symptoms of his hepatitis C (which include fatigue), the 
medical record before the Board shows that the 
manifestations do not satisfy the diagnostic criteria for an 
evaluation in excess of 10 percent.  As a result, his 
assertions do not constitute evidence that this disability 
warrants an evaluation in excess of 10 percent.  


Extraschedular Consideration

In exceptional cases an extraschedular rating may be 
provided.  38 C.F.R. § 3.321.  The threshold factor for 
extraschedular consideration is a finding that the evidence 
before VA presents such an exceptional disability picture 
that the available schedular evaluations for that service-
connected disability are inadequate.  Therefore, initially, 
there must be a comparison between the level of severity and 
symptomatology of the claimant's service-connected 
disability with the established criteria found in the rating 
schedule for that disability.  Thun v. Peake, 22 Vet. App. 
111 (2008).

Under the approach prescribed by VA, if the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required.  In the second step of the inquiry, however, if 
the schedular evaluation does not contemplate the claimant's 
level of disability and symptomatology and is found 
inadequate, the RO or Board must determine whether the 
claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  38 C.F.R. § 3.321(b)(1). (related 
factors include "marked interference with employment" and 
"frequent periods of hospitalization").  When the rating 
schedule is inadequate to evaluate a claimant's disability 
picture and that picture has related factors such as marked 
interference with employment or frequent periods of 
hospitalization, then the case must be referred to the Under 
Secretary for Benefits or the Director of the Compensation 
and Pension Service for completion of the third step--a 
determination of whether, to accord justice, the claimant's 
disability picture requires the assignment of an 
extraschedular rating.  Id.

The Veteran's hepatitis C manifestations are contemplated by 
the rating schedule, which also contemplates periods of 
incapacitation.  Moreover, at the time of the most recent VA 
examination it was noted that the Hepatitis C symptomatology 
had only a mild to moderate effect on the Veteran's daily 
activities.  The disability has also not required any recent 
periods of hospitalization.  No other exceptional factors 
have been reported.

As such, the criteria for assignment of an extraschedular 
rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See 
Bagwell v. Brown, 9 Vet. App. 337 (1996).


ORDER

The January 2003 rating decision, which denied service 
connection for interstitial lung disease, contains CUE; the 
appeal is granted.

The September 1994 rating decision, which denied service 
connection for a low back disorder, was not clearly and 
unmistakably erroneous.

The October 1971 rating decision, which assigned 
noncompensable ratings for residuals of shell fragment 
wounds to the left thumb and left ankle, was not clearly and 
unmistakably erroneous.

An initial disability rating of 10 percent is granted for 
hepatitis C.




____________________________________________
D. C. Spickler
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


